UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIGUEL DIAZ,

                                 Petitioner,
                                                                  20-CV-0262 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
ATTICA CORRECTIONAL FACILITY,

                                 Respondent.

         Pursuant to the order issued January 31, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED, AND DECREED that the petition is denied without

prejudice. Because the petition makes no substantial showing of a denial of a constitutional right,

a certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 31, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
